                                                                           8/29/2019

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                      CV 18-96-BLG-SPW-TJC

                      Plaintiff,                ORDER

 vs.

 TRACY RAUSCH,

                      Defendant.

       Defendant has filed a motion for temporary stay pending submission of

request for hardship relief. (Doc. 20.) Defendant’s counsel has confirmed that the

United States does not oppose the motion. (Doc. 23.) Accordingly, IT IS

HEREBY ORDERED that Defendant’s motion is GRANTED. This action is

temporarily stayed until September 30, 2019. Defendant shall file a Status Report

with the Court by October 4, 2019 indicating whether her request for hardship

relief is granted or not.

       DATED this 29th day of August, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
